                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )
                                               )          No. 4:18-cr-00188-DGK-1
DONZELL A. JONES,                              )
                                               )
       Defendant.                              )

              ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

       Pending before the Court are Defendant Donzell A. Jones’s motion to suppress evidence

(Doc. 26), Defendant’s supplemental motion to suppress evidence (Doc. 27), the Government’s

opposition (Doc. 30), Defendant’s reply suggestions (Doc. 36), U.S. Magistrate Judge John T.

Maughmer’s Report and Recommendation (Doc. 54), and Defendant’s objections to the Report

and Recommendation (Doc. 60). The Court has also reviewed the transcript from the suppression

hearing (Doc. 48) and the admitted exhibits.

       After carefully reviewing the Magistrate’s report and conducting an independent review of

the record and applicable law, see L.R. 74.1(b), the Court ADOPTS the Report and

Recommendation and DENIES Defendant’s motion to suppress.

       IT IS SO ORDERED.

Date: July 24, 2019                                /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT
